Case 1:11-cv-00691-LAK-RWL Document 2370 Filed 10/16/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX
CHEVRON CORPORATION,
Plaintiff,
v. - 11 Civ. 0691 (LAK)
STEVEN DONZIGER, et al.,
Defendants.
xX

DECLARATION OF ANNE CHAMPION IN SUPPORT OF
CHEVRON CORPORATION’S REPLY IN SUPPORT OF ITS MOTION TO HOLD
AARON MARR PAGE AND FORUM NOBIS PLLC IN CONTEMPT OF COURT

FOR THEIR VIOLATION OF THE RICO AND DEFAULT JUDGMENTS

I, ANNE CHAMPION, hereby declare under penalty of perjury pursuant to 28 U.S.C.
§ 1746, that the following is true and correct:

1. I am an attorney licensed to practice law in the State of New York and before this
Court. I am a partner at the law firm of Gibson, Dunn & Crutcher LLP and counsel of record for
Chevron Corporation (“Chevron”) in this matter. I make this declaration, based on personal
knowledge, in support of Chevron Corporation’s Reply in support of its Motion to Hold Aaron
Marr Page and Forum Nobis PLLC in Contempt of Court for their Violation of the RICO and
Default Judgments. If called as a witness, I could and would testify competently as to the content
of this declaration.

2. Attached hereto as Exhibit 114 are excerpts from a true and correct copy of the
September 16, 2019 transcript of New York state bar attorney disciplinary hearing for Steven

Donziger, styled In the Matter of Steven Donziger, RP#2018.7008, and currently pending before

the Departmental Disciplinary Committee of the Appellate Division. Page appeared as Donziger’s
Case 1:11-cv-00691-LAK-RWL Document 2370 Filed 10/16/19 Page 2 of 2

counsel during the proceeding and also testified on his behalf. During Page’s testimony at the
disciplinary hearing, Page testified that he was involved in assisting Donziger with fundraising

and that Donziger received some investor funds for his own benefit.

Executed on this 16th day of October, 2019 at New York, New York.

/s/ Anne Champion
Anne Champion

 
